        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )

DEFENDANTS’ RESPONSE TO PLAINTIFFS’ STATEMENT OF MATERIAL FACTS
             AS TO WHICH THERE IS NO GENUINE ISSUE

       Pursuant to Local Rule 7(h)(1), Defendants respectfully submit the following response to

Plaintiffs’ statement of material facts as to which there is no genuine issue (Dkt. No. 11-1):

       1.       In February 2012, the Department of Homeland Security (DHS) and Customs and

Border Protection (CBP) published a final rule establishing the Global Entry program and

promulgating regulations governing eligibility and the application process. See Establishment of

Global Entry Program, 77 Fed. Reg. 5,681 (Feb. 6, 2012). That 2012 Final Rule is codified at 8

C.F.R. § 235.12.

       RESPONSE: Undisputed.

       2.       Until February 5, 2020, the 2012 Final Rule governed eligibility criteria for the

Global Entry program. Under the 2012 Final Rule, New York residents were eligible to enroll in

Global Entry.

       RESPONSE: Disputed to the extent that this paragraph characterizes the 2012 rule as no

longer governing eligibility criteria for Global Entry, which is in material dispute, and to the

extent that it characterizes New York residents as presumptively eligible to enroll in Global

Entry, irrespective of the other eligibility criteria set forth at 8 C.F.R. § 235.12. Wagner Decl.
        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 2 of 12




¶ 17. Otherwise, undisputed.

       3.      On February 5, 2020, DHS banned all New York residents from enrolling or re-

enrolling in Trusted Traveler programs, including Global Entry.

       RESPONSE: Undisputed.

       4.      DHS issued this pronouncement in a letter (the “February 5 Rule”) from Acting

Secretary Chad Wolf to officials with the New York State Department of Motor Vehicles

(“DMV”). A true and correct copy of this letter is attached at Exhibit A.

       RESPONSE: Disputed to the extent that this paragraph characterizes the Acting

Secretary’s February 5 Letter as a “rule,” which is in material dispute. Otherwise, undisputed.

       5.      DHS asserted that, effective “immediately,” “New York residents will no longer

be eligible to enroll or re-enroll in in CBP’s Trusted Traveler Programs.” See Ex. A at 3.

       RESPONSE: Undisputed.

       6.      New York has roughly 20 million residents. United States Census Bureau,

Population and Housing Unit Estimates (Jan. 29, 2020), https://www.census.gov/quickfacts/

fact/table/NY,US/PST045219 (estimating 19.45 million New Yorkers).

       RESPONSE: Disputed to the extent that this paragraph does not set forth uncontroverted

facts that are material to the outcome of this suit. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986) (“Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.”). Otherwise, undisputed.

       7.      DHS’s action deprives the roughly 20 million residents of the State of New York

of the ability to apply for or renew their participation in Global Entry and other Trusted Traveler

programs.



                                                 2
        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 3 of 12




       RESPONSE: Disputed to the extent that this paragraph does not set forth uncontroverted

facts that are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48. Also

disputed to the extent the paragraph suggests that all 20 million New York State residents are

eligible to apply or are current members eligible to renew their memberships. Wagner Decl.

¶ 17. Otherwise, undisputed.

       8.      According to the Acting Deputy Secretary of Homeland Security, at the time of

the February 5 Rule, roughly 80,000 New York residents had applications pending for Trusted

Traveler programs like Global Entry and 150,000 residents had active Trusted Traveler status set

to expire in 2020.

       RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule,” which is in material dispute, and to the extent that this paragraph does not set

forth uncontroverted facts that are material to the outcome of this suit. See Anderson, 477 U.S.

at 247–48. Otherwise, undisputed.

       9.      As a consequence of the February 5 Rule, DHS canceled all pending Global Entry

applications by New York residents.

       RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule,” which is in material dispute. Otherwise, undisputed.

       10.     CBP estimates that the February 5 Rule is likely to affect roughly 800,000 people

over the next five years.

       RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule,” which is in material dispute, and disputed to the extent that this paragraph also

does not set forth uncontroverted facts that are material to the outcome of this suit. See

Anderson, 477 U.S. at 247–48. Otherwise, undisputed.



                                                  3
        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 4 of 12




       11.     DHS explained that it was barring all New Yorkers from applying for Trusted

Traveler programs because of a recent New York law that allows undocumented immigrants

residing in New York to obtain driver’s licenses. A true and correct copy of this letter is attached

at Exhibit B, and the law is codified at N.Y. Veh. & Traf. Law §§ 201, 502, 508 (2019).

       RESPONSE: Disputed to the extent that this paragraph excludes rationale that DHS has

provided regarding why it announced that New York residents could not apply for Trusted

Traveler Programs (TTP), namely, that the state law prevents DHS from accessing New York

DMV records to determine whether a TTP applicant or re-applicant meets program eligibility

requirements. Wagner Decl. ¶ 24. Otherwise, undisputed.

       12.     The February 5 Rule was not promulgated under the notice-and-comment

provisions of the Administrative Procedure Act.

       RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule,” requiring compliance with the notice-and-comment provisions of the

Administrative Procedure Act, which is in material dispute. Otherwise, undisputed.

       13.     New York residents and other members of the public therefore did not have the

opportunity to comment on the February 5 Rule or on DHS’s justifications for it before the Rule

went into effect. Although New York residents, including U.S. citizens who reside in New York,

are no longer eligible to enroll in Global Entry under the February 5 Rule, citizens and nationals

of multiple foreign countries remain eligible to enroll in Global Entry.

       RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule,” which is in material dispute, and to the extent that it characterizes other

citizens and nationals of multiple foreign countries as presumptively eligible to enroll in Global

Entry, irrespective of the other eligibility criteria set forth at 8 C.F.R. § 235.12. Wagner Decl.



                                                  4
        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 5 of 12




¶ 17. Otherwise, undisputed.

       14.     Plaintiff Jonathan DiMaio is a U.S. citizen and a resident of Brooklyn, New York.

He is a filmmaker. See Ex. C (DiMaio Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

       15.     Mr. DiMaio has a valid passport and meets the eligibility criteria for Global Entry

set forth in 8 C.F.R. § 235.12. See Ex. C (DiMaio Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph, particularly whether Mr. DiMaio meets eligibility criteria for

Global Entry. Disputed to the extent the paragraph suggests that meeting the regulatory

eligibility criteria alone, without the determination by CBP that disqualifying factors do not

exist, is sufficient for Global Entry membership. Wagner Decl. ¶ 17. Otherwise, this paragraph

does not set forth uncontroverted facts that are material to the outcome of this suit. See

Anderson, 477 U.S. at 247–48.

       16.     Mr. DiMaio frequently travels internationally. He has international travel

scheduled over the next several months, including a trip to the Dominican Republic in summer

2020. See Ex. C (DiMaio Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

       17.     Mr. DiMaio is finishing post-production of a feature film, which he will be

submitting to international film festivals that will take place in 2021, and he anticipates



                                                  5
        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 6 of 12




international travel related to that process. See Ex. C (DiMaio Declaration).

        RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

        18.     Mr. DiMaio planned to enroll in Global Entry in February 2020 to make his

upcoming international travel more convenient and, in particular, to reduce processing times at

the airport. As a New York resident, he is no longer eligible to apply for Global Entry under the

February 5 Rule. That is the case even though Mr. DiMaio has never had a New York-issued

driver’s license. See Ex. C (DiMaio Declaration).

        RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule,” which is in material dispute, and to the extent the paragraph suggests that

having a New York-issued driver’s license bears upon whether DMV information is relevant for

a Global Entry application. Wagner Decl. ¶ 24. This paragraph also does not set forth

uncontroverted facts that are material to the outcome of this suit. See Anderson, 477 U.S. at

247–48. Otherwise, the Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph.

        19.     Because of the February 5 Rule, Mr. DiMaio can no longer apply for Global Entry

as planned. See Ex. C (DiMaio Declaration).

        RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule,” which is in material dispute. Otherwise, undisputed.

        20.     The inability to use Global Entry will make it more difficult for Mr. DiMaio to

travel internationally. See Ex. C (DiMaio Declaration).

        RESPONSE: Disputed to the extent that the paragraph characterizes international travel



                                                 6
        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 7 of 12




without Global Entry as “difficult.” This paragraph also does not set forth uncontroverted facts

that are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48. The Department

otherwise lacks knowledge or information sufficient to dispute the facts set forth in this

paragraph.

       21.     Mr. DiMaio plans to apply for Global Entry if the ban on New York residents is

lifted. See Ex. C (DiMaio Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

       22.     Plaintiff Cory Fox is a U.S. citizen and a resident of Brooklyn, New York. She is

a teacher at a school in New York. See Ex. D (Fox Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

       23.     Ms. Fox has a valid passport and meets the eligibility criteria for Global Entry set

forth in 8 C.F.R. § 235.12. See Ex. D (Fox Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph, particularly whether Ms. Fox meets eligibility criteria for Global

Entry. Disputed to the extent the paragraph suggests that meeting the regulatory eligibility

criteria alone, without the determination by CBP that disqualifying factors do not exist, is

sufficient for Global Entry membership. Wagner Decl. ¶ 17. Otherwise, this paragraph also does

not set forth uncontroverted facts that are material to the outcome of this suit. See Anderson, 477

U.S. at 247–48.



                                                  7
        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 8 of 12




       24.     Ms. Fox frequently travels internationally. She has international travel scheduled

over the next several months, including a trip to the Dominican Republic in spring 2020. See Ex.

D (Fox Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

       25.     Ms. Fox planned to enroll in Global Entry in February 2020 to make her

international travel more convenient and, in particular, to reduce processing times at the airport.

As a New York resident, she is no longer eligible to apply for Global Entry under the February 5

Rule. See Ex. D (Fox Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. Also disputed to the extent that this paragraph characterizes the

February 5 Letter as a “rule,” which is in material dispute. Otherwise, undisputed.

       26.     Because of the February 5 Rule, Ms. Fox can no longer apply for Global Entry as

planned. See Ex. D (Fox Declaration).

       RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule,” which is in material dispute. Otherwise, undisputed.

       27.     The inability to use Global Entry will make it more difficult for Ms. Fox to travel

internationally. See Ex. D (Fox Declaration).

       RESPONSE: Disputed to the extent that the paragraph characterizes international travel

without Global Entry as “difficult.” This paragraph also does not set forth uncontroverted facts

that are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48. The Department

otherwise lacks knowledge or information sufficient to dispute the facts set forth in this



                                                 8
        Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 9 of 12




paragraph.

       28.      Ms. Fox plans to apply for Global Entry if the ban on New York residents is

lifted. See Ex. D (Fox Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

       29. Plaintiff Jocardo Ralston is a U.S. citizen and a resident of New York, New York. He

teaches special education at a public school in New York. See Ex. E (Ralston Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

       30. Mr. Ralston has a valid passport and meets the eligibility criteria for Global Entry set

forth in 8 C.F.R. § 235.12. See Ex. E (Ralston Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph, particularly whether Mr. Ralston meets eligibility criteria for

Global Entry. Disputed to the extent the paragraph suggests that meeting the regulatory

eligibility criteria alone, without the determination by CBP that disqualifying factors do not

exist, is sufficient for Global Entry membership. Wagner Decl. ¶ 17. Otherwise, this paragraph

also does not set forth uncontroverted facts that are material to the outcome of this suit. See

Anderson, 477 U.S. at 247–48.

       31. Mr. Ralston plans to travel to Buenos Aires, Argentina in February 2020. He also

plans to travel internationally during the school recess this summer. See Ex. E (Ralston

Declaration).



                                                  9
       Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 10 of 12




       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit (including regarding travel that was purportedly

scheduled to occur prior to the date of this filing). See Anderson, 477 U.S. at 247–48.

       32. Mr. Ralston seeks to enroll in Global Entry to make his international travel more

convenient and, in particular, to reduce processing times at the airport. He decided to apply for

Global Entry after missing a flight in September due to lengthy delays at the U.S. customs

checkpoint in Montreal. See Ex. E (Ralston Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.

       33. Mr. Ralston submitted an online application for Global Entry on January 20, 2020,

and paid the $100 application fee. After applying, Mr. Ralston checked his online Trusted

Traveler program account. The online account status indicated that his application was received

and that an interview was pending. His application remained pending at the time Defendants

issued the February 5 Rule. See Ex. E (Ralston Declaration).

       RESPONSE: The Department otherwise lacks knowledge or information sufficient to

dispute facts set forth in this paragraph. Disputed to the extent that this paragraph characterizes

the February 5 Letter as a “rule,” which is in material dispute. Otherwise, undisputed.

       34. After learning about the February 5 Rule, Mr. Ralston logged into his online Trusted

Traveler Program account. The account now states “no application[] in progress.” See Ex. E

(Ralston Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the



                                                 10
       Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 11 of 12




facts set forth in this paragraph. Disputed to the extent that this paragraph characterizes the

February 5 Letter as a “rule,” which is in material dispute. Otherwise, undisputed.

       35. DHS canceled Mr. Ralston’s application under the February 5 Rule because he is a

New York resident.

       RESPONSE: Disputed to the extent that this paragraph characterizes the February 5

Letter as a “rule.” Otherwise, undisputed.

       36. The inability to use Global Entry will make it more difficult for Mr. Ralston to travel

internationally. See Ex. E (Ralston Declaration).

       RESPONSE: Disputed to the extent that the paragraph characterizes international travel

without Global Entry as “difficult.” This paragraph also does not set forth uncontroverted facts

that are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48. The Department

otherwise lacks knowledge or information sufficient to dispute the facts set forth in this

paragraph.

       37. Mr. Ralston plans to apply for Global Entry if the ban on New York residents is

lifted. See Ex. E (Ralston Declaration).

       RESPONSE: The Department lacks knowledge or information sufficient to dispute the

facts set forth in this paragraph. This paragraph also does not set forth uncontroverted facts that

are material to the outcome of this suit. See Anderson, 477 U.S. at 247–48.



Dated: April 6, 2020                             Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 BRIGHAM J. BOWEN
                                                 Assistant Branch Director



                                                 11
Case 1:20-cv-00445-RJL Document 14-2 Filed 04/06/20 Page 12 of 12




                               /s/ Dena M. Roth
                               DENA M. ROTH (DC Bar # 1001184)
                               CHARLES E.T. ROBERTS (PA Bar # 326539)
                               Trial Attorneys
                               United States Department of Justice
                               Civil Division, Federal Programs Branch
                               1100 L Street, NW, Room 11204
                               Washington, DC 20005
                               Tel: (202) 514-5108
                               Facsimile: (202) 616-8460
                               Email: dena.m.roth@usdoj.gov

                               Counsel for Defendants




                               12
